Appellant was convicted of possession of intoxicating liquor. He has suffered four prior convictions of the same offense. At the time the prosecution was ready to offer its evidence appellant objected to the introduction of evidence on the ground that the information failed to state a public offense. The objection was overruled and appellant now assigns the ruling as error.
[1] Appellant contends that the information fails to state a public offense for the reason that there is no allegation in the information that the possession of the intoxicating liquor was not within the exceptions contained in the Volstead Act making the possession of such liquor lawful *Page 609 
under certain circumstances. A similar contention was made in the case of People v. Cencevich, 64 Cal. App. 39, 44 [220 P. 448], and was determined adversely to the appellant therein.
[2] Appellant filed a supplemental brief in which he argues the weight of the evidence and the condition of the defendant's health. He does not contend, however, that the evidence is insufficient to support the verdict, and this contention is also without merit.
Judgment affirmed.
Houser, Acting P.J., and York, J., concurred.